Title: To Thomas Jefferson from Edward C. Nicholls, 7 June 1802
From: Nicholls, Edward C.
To: Jefferson, Thomas


            Sir.City of WashingtonJune 7th. 1802.
            My peculiar Situation will, I hope, plead my Apology to the chief Magistrate of the United States, for this personal Address.—After an Absence of some Weeks from the City, I repair’d hither this day, in full Confidence of finding at my House, Letters from Judge Kilty and Judge Sprigg, in my favor for the Office of one of the Commissioners under the Bankrupt Law.—by some Accident those Letters have miscarried, and I am reluctantly Compell’d, to make Application, for the present, in this way.—
            If, in your Arrangements for the Good of the Union, I may be deem’d deserving of public Confidence, my Study shall be to continue to merit it.—
            I remain very respectfully, yr. Obt Servant—
            Edwd. Nicholls
          